Citation Nr: 0127227	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  01-03 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to May 1974.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In September 2001, the appellant appeared before the 
undersigned Member of the Board and gave testimony in support 
of her claim.  


REMAND

The appellant and her representative contend that service 
connection is warranted for the cause of the veteran's death 
as related to exposure to Agent Orange.  The certificate of 
death lists the cause of death as small cell carcinoma of the 
sinus.  The appellant has argued that the veteran died of a 
cancer of the sinus, and that since the sinuses are part of 
the respiratory system, presumptive service connection is 
warranted.  

The governing legal criteria provide that service connection 
for the cause of the veteran's death is appropriate when, by 
the exercise of sound judgment without recourse to 
speculation, it is determined that a disability incurred in 
or aggravated in service caused or contributed substantially 
or materially to the veteran's death. 38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2001).  

The regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents. 38 C.F.R. § 3.309(e) (2001).  
In August 1996, the Secretary of Veterans Affairs determined 
that presumptive service connection is not warranted for 
conditions for which the Secretary has not specifically 
determined a presumption of service connection is warranted. 
See Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 61 Fed. Reg. 41442 (August 8, 1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, §5, 98 
Stat. 2725, 2727-29 (1984) does not preclude an appellant 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, without a presumptive disease, the 
presumption of exposure is also not applicable and the 
appellant must provide evidence that the veteran was exposed 
to Agent Orange in service.  See McCartt v. West, 12 Vet. 
App. 164 (1999) (both service in Vietnam during the designate 
time period and the establishment of one of the listed 
diseases is required in order to establish entitlement to the 
in-service presumption of exposure to an herbicide agent).

The record shows that the veteran's service medical records 
and service personnel records have not been associated with 
the claims file.  On remand, the RO must obtain copies of all 
available service medical and service personnel records for 
the veteran.  VA's duty to assist is heightened when records 
are in the control of a government agency.  Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).

In a June 2000 statement, a private examiner has stated that 
she treated the veteran in the hospital for the first time in 
June 1990.  The examiner stated that in obtaining the 
veteran's social history, the veteran reported that he was a 
Vietnam veteran.  It was noted that the physician understood 
that it was possible that the veteran may have been exposed 
to Agent Orange during his time of duty.  It was reported 
that there was now some medical information suggesting that 
Agent Orange might be linked to a higher instance of non-
Hodgkin's lymphoma as well as other types of malignancies in 
individuals exposed to Agent Orange.  It was stated that 
specifically, the unusual presentation of the veteran's tumor 
suggested that this could possibly be a small cell carcinoma 
given the positive stains for cytokeratin and neruon specific 
enolase.  It was pointed out that although there was no 
clear-cut connection between Agent Orange/Dioxin with small 
cell carcinoma, the examiner stated that at this time she 
would question whether there might be some causative effect 
in the veteran's situation.  

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.


In light of these circumstances this claim is hereby REMANDED 
to the RO for the following:



1. The RO should obtain the veteran's 
service medical records and associate 
these records with the claims file.  The 
RO should also obtain the service 
personnel records and prepare a summary 
of the exact dates the veteran was in 
Vietnam and the unit(s) to which he was 
attached.  This summary and all 
supporting documentation regarding the 
veteran's service in Vietnam should be 
sent to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR) (formerly the U.S. Army & 
Joint Services Environmental Support 
Group (ESG)) at 7798 Cissna Road, 
Springfield, Virginia 22150.  The 
USASCRUR should be requested to verify 
whether the veteran was exposed to Agent 
Orange during his period of service in 
Vietnam.  If this facility suggests 
additional avenues of research, this 
should be accomplished.  

2. The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any 
respiratory complaints, and obtain any 
treatment records, not currently of 
record, with any necessary 
authorizations.  If the RO is unable to 
obtain any identified records, the RO 
must identify to the appellant which 
records were unobtainable, describe to 
the appellant the efforts which were made 
in an attempt to secure the records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative. 

3.  Thereafter, if the RO determines that 
the veteran was exposed to Agent Orange 
in service, the RO should forward the 
veteran's file to the appropriate medical 
specialist for review.  The physician 
should indicate whether it is at least as 
likely as not that the veteran's small 
cell carcinoma of the sinus was due to 
exposure to Agent Orange in service.  
Complete rationale must be given for all 
opinions and conclusions drawn.  

4.  Then the RO should review the claims 
file and ensure that all of the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented. 
Further, the RO is also requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.  

5.  The RO should then readjudicate the 
appellant's claim based on all of the 
evidence of record.  If the determination 
is adverse to the appellant, the RO 
should provide the appellant and her 
representative with an SSOC, which should 
contain a summary of all evidence 
obtained since the issuance of the 
Statement of the Case in September 2000, 
to include evidence obtained through 
development while this matter is in 
remand status.  See 38 C.F.R. §§ 19.29, 
19.31 (2001).  If any benefit sought is 
not granted, the appellant and her 
representative should be afforded an 
opportunity to respond to the SSOC before 
the case is returned to the Board for 
further review.  


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



